Case 2:15-cv-02926-DG-SIL Document 151 Filed 01/13/21 Page 1 of 3 PageID #: 8454



                                                                   Richard C. Schoenstein, Partner
                                                                                     212.216.1120
                                                                   rschoenstein@tarterkrinsky.com




                                                     January 13, 2021


 Hon. Diane Gujarati, U.S.D.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Central Islip, NY 11201

                Re:     Capricorn Management Systems, Inc. v. Government Employees
                        Insurance Co., 15-cv-02926-DRH-SIL (the “Action”)

 Dear Judge Gujarati:

         This Joint Status Report is respectfully submitted on behalf of Plaintiff Capricorn
 Management Systems, Inc. (“Capricorn”), Counterclaim-Defendant Charles M. Silberstein (“Dr.
 Silberstein”) and Defendant Government Employees Insurance Company (“GEICO”)
 (collectively, the “Parties”), pursuant to Your order dated December 14, 2020.

 Case Status

        This matter was commenced on May 20, 2015. All discovery has been completed and
 motions for summary judgment have been made and decided. Following those motions,
 Magistrate Judge Steven I. Locke, by order dated July 28, 2020 (“July 28 Order”) (ECF No. 145),
 accepted and entered the Joint Pre-Trial Order submitted by the Parties (ECF No. 144). The
 following claims and their associated defenses remain for trial:

        (i)     Count I of Plaintiff’s Amended Complaint (ECF No. 55) for breach of a Lease and
                Royalty Agreement between Capricorn and GEICO; and

        (ii)    GEICO’s Counterclaim Count III of the Counterclaims in GECIO’s First Amended
                Answer (ECF No. 59), for breach of a Non-Disclosure Agreement.

         By virtue of the July 28 Order, the Action was submitted to the trial judge, Hon. Denis R.
 Hurley, for further proceedings. On November 3, 2020, Judge Hurley scheduled a “Final Pretrial
 & Settlement Conference” for November 24, 2020 and directed the Parties to submit their
 respective settlement positions on or before November 17, 2020, which the Parties did, each filing
 under seal (ECF Nos. 149 and 150).
Case 2:15-cv-02926-DG-SIL Document 151 Filed 01/13/21 Page 2 of 3 PageID #: 8455

 Hon. Diane Gujarati, U.S.D.J.
 January 13, 2021
 Page 2 of 3

        The Final Pre-Trial Settlement Conference was initially adjourned by the Court to
 December 8, 2020. By order dated December 7, 2020, Judge Hurley cancelled the Final Pre-Trial
 Settlement Conference and ordered that a new date for same be scheduled in the future.

        On December 8, 2020, the Action was re-assigned to Your Honor. No pre-trial settlement
 conference has been conducted.

          Capricorn has demanded a trial by jury. Capricorn’s owners are octogenarians and seek a
 trial as soon as practicable, understanding of course the difficulties presented by the Covid-19
 Pandemic and the demands on the Court.


 Summary of the Parties’ Joint Pre-Trial Order

         Further details regarding the background and status of this Action are set forth in the Joint
 Pre-Trial Order (ECF No. 144). The Joint Pre-Trial Order: (i) sets forth the procedural history of
 the Action (ECF No. 144 at 3-5); (ii) includes the Parties’ positions with respect to the issues
 remaining for trial (ECF No. 144 at 5-8); (iii) contains the Parties’ summaries of the remaining
 claims and defenses, inclusive of the relevant authorities upon which the Parties will rely (ECF
 No. 144 at 9-14); (iv) sets forth the Parties’ positions on whether the trial of the Action should be
 before the bench or before a jury (ECF No. 144 at 14); (v) sets forth the Parties’ positions regarding
 consent to trial before the presiding Magistrate Judge (ECF No. 144 at 15); (vi) submits the Parties’
 stipulations of law and facts (ECF No. 144-1); (vii) submits the Parties’ lists of all fact and expert
 witnesses (ECF No. 144 at 15); (viii) identifies the Parties’ lists of deposition testimony that will
 be offered in the Action, with the reservation of the Parties’ rights to offer additional deposition
 testimony for the purpose of cross-examination, impeachment, or rebuttal (ECF No. 144 at 16);
 (ix) identifies the exhibits that will be presented, and any objections to same (ECF No. 144 at 16,
 ECF No, 144-2, and ECF No. 144-2), reserving the Parties’ rights to offer additional exhibits for
 the purpose of cross-examination, impeachment, or rebuttal (ECF No. 144 at 16); and, (x) contains
 the Parties’ estimates of the days needed for trial (ECF No. 144 at 17).

         As detailed in the Joint Pre-Trial Order, the Parties disagree about the scope of issues
 remaining for trial (ECF No. 144 at 5-7) and what damages theories and evidence are properly
 admitted at trial (ECF No. 144 at 10, 12; ECF No. 144-2 at 31-32). GEICO respectfully suggests
 that the Parties use the next several months, during which time conducting a civil jury trial would
 be impractical due to the ongoing pandemic, to brief motions in limine and resolve those remaining
 pre-trial issues. Plaintiff disagrees, noting that this case has already endured substantial summary
 judgement and other pre-trial motions, which have been resolved, and that remaining issues
 concerning scope and evidence can and should be properly addressed at the trial itself.
Case 2:15-cv-02926-DG-SIL Document 151 Filed 01/13/21 Page 3 of 3 PageID #: 8456

 Hon. Diane Gujarati, U.S.D.J.
 January 13, 2021
 Page 3 of 3

        Should Your Honor require further information by way of background, the Parties are
 available to answer any inquiries you may have and/or to appear at a rescheduled Final Pre-Trial
 Settlement Conference at the Court’s convenience.

 Respectfully submitted,

  TARTER KRINSKY & DROGIN LLP                       HUNTON ANDREWS KURTH LLP
  Attorneys for Plaintiff                           Counsel for Government
  Capricorn Management Systems, Inc.                Employees Insurance Company


  By: /s/ Richard C. Schoenstein                    By: /s/ Matthew J. Ricciardi
  Richard C. Schoenstein                            Charles D. Ossola, Esq. (pro hac vice)
  David J. Pfeffer                                  Matthew J. Ricciardi, Esq. (pro hac vice)
  1350 Broadway, 11th Floor                         2200 Pennsylvania Avenue, NW
  New York, NY 10018                                Washington, DC 200037
  Tel: (212) 216-8000                               Tel: (202) 955-1500
  Fax: (212) 216-8001                               Fax: (202) 778-2201
  rschoenstein@tarterkrinsky.com                    cossola@hunton.com
  dpfeffer@tarterkrrinsky.com                       mricciardi@hunton.com

                                                    Joseph J. Saltarelli, Esq.
                                                    HUNTON ANDREWS KURTH LLP
                                                    200 Park Avenue
                                                    New York, NY 10166
                                                    Tel: (212) 309-1000
                                                    Fax: (212) 309-1100
                                                    jsaltarelli@hunton.com
